DUFOUR, J.
This is an appeal from a judgment on a rule to tax cost amounting to $49 stenographers’ fees and $250 expert fees in a case within the jurisdiction of the Supreme Court, and which has been passed upon by that Court in the matter of the appointment of a receiver.
Hero vs. Company, 123 La. 361.
The judgment was rendered by the Supreme Court and that court alone is vested with jurisdiction of a rule to tax costs in its own judgments.
107 La. 70.
It is, therefoi e, ordered, adjudged and decreed that this appeal be transferred to the Supreme Court of the State of Louisiana, upon the appellant or his attorney of recoid making out and filing with the Clerk of this court on or before the fourth day of June, 1910, his affidavit that the appeal herein was not made for purposes of delay, and further, upon the said appellant lodging with the Clerk of the Supreme Court of this State on or before the twentieth day of June, 1910, a full and complete transcript of this case made and certified to in the manner and form required by the rules of' the Supreme Court for transcripts in appeals taken directly to that court, together with a certified copy of this decree and the affidavit herein referred to, all costs incurred in this court to be taxed against the appellant.